TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-04-00109-CV



                  The Electric Reliability Council of Texas, Inc., Appellant

                                               v.

                            Met Center Partners-4, Ltd., Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
        NO. GN300722, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant The Electric Reliability Council of Texas, Inc. and Appellee Met Center

Partners-4, Ltd. no longer wish to pursue this appeal and have filed a joint unopposed motion to

dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Joint Motion

Filed: December 16, 2005